Citation Nr: 1509637	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-05 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral otitis media.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1966 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A videoconference hearing was held in July 2014 before the undersigned Veterans' Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.

This case was previously before the Board in October 2014.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2014, the Board remanded this matter for additional development.  Specifically, the AOJ was instructed to obtain outstanding VA treatment records from January 2009 forward and to request Social Security Administration (SSA) records.  

VA treatment records obtained on remand indicate that in June 2013, subsequent to his VA audiological examination, the Veteran was treated for ear discomfort, predominantly associated with his right ear.  Although no definitive diagnosis was documented, the Veteran's bilateral tympanic membranes were noted to be mildly injected and he was prescribed steroid antibiotic eardrops.  In light of the evidence of bilateral ear symptoms and treatment potentially consistent with otitis media, the Board finds that a remand to afford the Veteran another VA examination is warranted.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In a November 2014 SSA correspondence, VA was informed that the Veteran's SSA records had been destroyed and were unavailable.  The Veteran was subsequently informed of this fact in a November 2014 VA letter.  Although the November 2014 letter provided the Veteran with notice regarding the identity of the outstanding records and the steps VA took to obtain the records, it did not inform him that he was ultimately responsible for providing those records.  Accordingly, the Board finds that the Veteran has not been provided proper notice in accordance with 38 U.S.C.A. §38 C.F.R. § 3.159(e)(iv)(2014) (stating that the notice must inform the Veteran that he or she is ultimately responsible for providing the evidence).  Thus, on remand the Veteran should be given a proper notice of the unavailability of his SSA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder VA treatment records from November 2014 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Provide the Veteran and his representative with a proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014) regarding the unavailable SSA records including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  

3.  Provide the Veteran a VA examination to determine the nature, extent, and etiology of any right or left ear otitis media.  The examiner is asked to provide an opinion addressing whether:

a.  The Veteran currently has or ever had otitis media during the pendency of the claim.

In rendering the requested opinion, the examiner should address the June 2013 VA treatment record noting that the Veteran's tympanic membranes were mildly injected and he was prescribed steroid antibiotic eardrops.

b.  If the Veteran currently has or ever had otitis media since filing his claim, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's otitis media began in service, was caused by service, or is otherwise related to service.

In rendering the requested opinion, the examiner should address the April 1967 service treatment record (STR), noting that the Veteran had mild hyperemia of his tympanic membranes and the March 1970 STR diagnosing the Veteran with otitis media.  The examiner should also address the Veteran's July 2014 testimony that he continued to experience ear problems including balance difficulties and otitis media since active service.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.
The rationale for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Readjudicate the claim.  If the benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).













_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




